Citation Nr: 1020035	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-27 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to special monthly pension at the housebound 
rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin.  

In May 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

The Veteran does not have a single permanent disability 
evaluated as 100 percent disabling, with a separate 
disability or disabilities independently ratable at 60 
percent or more.


CONCLUSION OF LAW

The criteria for special monthly pension based on housebound 
status are not met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5107 
(West 2002); 38 C.F.R. § 3.351 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
Regional Office (RO)). Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

In this appeal, in a July 2007 pre-rating letter and in a 
March 2008 letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for special monthly pension.  This 
letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The letter 
also requested that the Veteran submit any pertinent evidence 
in his possession (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect).  The November 2007 
rating decision reflects the initial adjudication of the 
claim after issuance of the July 2007 letter. Hence, the July 
2007 letter - which meets Pelegrini's content of notice 
requirements - also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim.  Pertinent medical evidence 
associated with the claims file includes VA outpatient 
records and examination reports.  The examination reports are 
based on an examination of the appellant and objective 
findings and although are not based on a review of his claims 
file, the October 2007 examiner indicated that he had 
reviewed the appellant's medical records.  In addition, the 
examination reports contain the appellant's medical history 
and complaints.  In short, the Board finds that the 
examination reports are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
that the Board can perform a fully informed evaluation of the 
claim).  Also of record and considered in connection with the 
appeal are various written statements provided by the 
appellant, and by his representative on his behalf.  
Additionally, the Veteran was afforded the opportunity to 
request a Board hearing which he declined.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits. 

II.  Analysis

The Veteran is claiming entitlement to special monthly 
pension based on housebound status.  As a preliminary matter, 
the Board notes that particular service requirements must be 
met in order for a veteran to be entitled to special monthly 
pension.  Specifically, under 38 U.S.C.A. § 1521(j), a 
veteran must have served in the active military, naval, or 
air service (1) for ninety days or more during a period of 
war; (2) during a period of war and was discharged or 
released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or, (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.

In the present case, the Veteran meets the service 
requirements of 38 U.S.C.A. § 1521(j).  His separation record 
(DD Form 214) shows that he served with the United States 
Army from March 1943 to December 1945.  Having reached this 
determination, the Board must next consider whether he meets 
the substantive criteria for special monthly pension based on 
housebound status, specifically 38 U.S.C.A. § 1521(e).

Generally, special monthly pension based on housebound status 
is warranted when, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under § 4.17 of this chapter) the veteran:  
(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) Is "permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) 
and (2).

The requirement of being "permanently housebound" is met when 
the veteran is substantially confined to his house (or ward 
or clinical areas, if institutionalized) or immediate 
premises due to disability that likely will remain throughout 
his lifetime. 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that a Veteran is entitled to special 
monthly pension based on housebound status if he or she is 65 
years of age or older, meets the service criteria of 38 
U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), 
and possesses a minimum disability rating of 60 percent or is 
considered "permanently housebound" as defined under 
38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 
216, 220 (2006).

In this respect, for housebound benefits, the requirement 
under section 1521(e) that the Veteran has a disability rated 
as permanent and total (100 percent) is excluded if he or she 
is 65 or older.  Hartness, 20 Vet. App. at 221.  On a 
separate note, the Court added that in order to be considered 
"permanently housebound," the requirement that the Veteran be 
"substantially confined" to the home or its immediate 
premises is broadly construed and met when the Veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the Veteran be unable to leave the house at 
all.  Id. at 222.

In the instant case, following review of the Veteran's VA 
examination reports in March 1998, the RO determined in an 
April 1998 rating decision that, while the Veteran did not 
have disabilities meeting the schedular requirements for 
entitlement to disability pension, he was entitled to an 
extraschedular permanent and total rating by reason of 
disability, age, and occupational and educational background.  
See 38 C.F.R. § 4.17(b).  

The RO noted in April 1998 that the Veteran was 74 years of 
age and it considered the following nonservice-connected 
disabilities for pension purposes:  Bilateral IOL 
(intraocular lens) implants due to cataracts, rated as 30 
percent disabling, peripheral vascular disease, right lower 
extremity, rated as 20 percent disabling, peripheral vascular 
disease, left lower extremity, rated as 20 percent disabling, 
hypertension, rated as 10 percent disabling, and status post 
rectal cancer, rated as 0 percent disabling.  Thus, the 
Veteran's combined evaluation for pension purposes was 60 
percent.  Also at this time the RO denied special monthly 
pension.

The Veteran argues that he is entitled to special monthly 
pension at the housebound rate per the Hartness decision.  
That is, he asserted in the Notice of Disagreement dated in 
December 2007 that he meets the criteria set out in Hartness 
that provides that anyone over 65 years old should 
automatically be considered 100 percent disabled and that if 
such a person has a disability of 60 percent of more, then he 
or she would qualify for the housebound rate.  He went on to 
express his understanding of a Fast Letter (VA Fast Letter 
06-28, December 22, 2006) stating that anyone initially 
awarded pension due to disability would not qualify under 
Hartness and must have a 100 percent rating in addition to a 
60 percent or higher rating in order to qualify for the 
housebound rate, but asserted that this fast letter was 
"inconsistent" with the intent of the Hartness decision and 
was "totally unfair".  

While the Veteran's position in this matter has been 
carefully considered, there is no disputing the facts in this 
case showing that the Veteran was awarded pension because of 
disability.  There is also no disputing VA Fast Letter 06-28, 
December 22, 2006, which states that if the medical evidence 
is sufficient to establish entitlement to pension based on 
disability, entitlement to special monthly pension requires 
that the veteran have a disability rated permanent and total 
and either have an additional disability ratable at 60 
percent or more or be permanently housebound.  Thus, because 
the Veteran was awarded pension due to disability, he is not 
entitled to application of 38 U.S.C.A. § 1513(a) and the 
ruling in Hartness.  See VA Fast Letter 06-28, December 22, 
2006.  Put another way, although the Veteran meets the 
requirements of 38 U.S.C.A. § 1513(a), in that he is over 65, 
and meets the service requirements of 38 U.S.C.A. § 1521(j), 
as discussed above, he is already in receipt of nonservice-
connected pension based on disability.  The law provides 
that, when a veteran is eligible for pension under both 38 
U.S.C.A. § 1513(a) and 38 U.S.C.A. § 1521, pension shall be 
paid to the Veteran only under 38 U.S.C.A. § 1521.  See 38 
U.S.C.A. § 1513(b).  Accordingly, in order for the Veteran to 
obtain special monthly pension at the housebound rate, he 
must meet the requirements of 38 U.S.C.A. § 1521(e).

As the Veteran does not have a single permanent disability 
rated as 100 percent disabling under the Schedule for Rating 
Disabilities, he does not meet the threshold requirement for 
the establishment of entitlement to pension benefits by 
reason of being housebound.  Thus, while he has combined 
disabilities rated at 60 percent and the most recent VA 
A&A/Housebound examination report of October 2007 indicates 
that he is essentially housebound in that the examiner found 
him "unable to travel beyond the confines of his immediate 
surroundings due to episodes of confusion", further 
consideration of these criteria is not warranted in view of 
the fact that the Veteran does not meet the requisite 
criterion of having a single permanent disability rated as 
100 percent disabling.

Under these circumstances, the Board must conclude that, as 
the criteria for the benefit sought are not met, the claim 
for special monthly pension based on housebound status must 
be denied.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


